Name: Council Regulation (EEC) No 1584/83 of 14 June 1983 fixing the amounts of aid granted for seeds for the 1984/85 and 1985/86 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6. 83 Official Journal of the European Communities No L 163/29 COUNCIL REGULATION (EEC) No 1584/83 of 14 June 1983 fixing the amounts of aid granted for seeds for the 1984/85 and 1985/86 marketing years into account, on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices of the products on external markets ; Whereas pursuant to the criteria set out in Article 68 of the 1979 Act of Accession, the amounts of aid applicable in Greece in respect of the 1984/85 and 1985/86 marketing years should be fixed at the levels set out in the Annex, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the present situation on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358/71 and which will be marketed during the 1984/85 and 1985/86 marketing years and its forseeable development do not ensure a fair income for producers ; whereas part of the produc ­ tion costs should therefore be offset by the granting of aid ; Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed, taking Article I For the 1984/85 and 1985/86 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (&gt;) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) See page 23 of this Official Journal . (3) Opinion delivered on 8 June 1983 (not yet published in the Official Journal). (4) OJNoC 81,24. 3 . 1983 , p. 6 . No L 63/30 Official Journal of the European Communities 22 . 6 . 83 ANNEX 1984/85 and 1985/86 marketing years (EL V/ i 00 Kg ) CCT heading No Description Amount of aid Community of Nine Greece 1984/85 1985/86 1 . CERES \ 10.01 A Triticum spelta L. 11,0 11,0 11,0 10.06 A Oryza sativa L. 14,6 11,2 14,6 2 . OLEAGINEAE \ ex 12.01 A Linum usitatissimum L. (textile flax) 21,6 16,6 21,6 Linum usitatissimum L. (linseed) 17,1 13,2 - 17,1 Cannabis sativa L. (monoica) 15,6 12,0 15,6 3 . GRAMINEAE ex 12.03 C Agrostis canina L. 60,8 60,8 60,8 Agrostis gigantea Roth . 60,8 60,8 60,8 Agrostis stolonifera L. 60,8 60,8 60,8 Agrostis tenuis Sibth . 60,8 60,8 60,8 Arrhenatherum elatius (L.) Beauv . ex. J. et C. 51,3 39,3 51,3 Presl . Dactylis glomerata L. 41,6 31,9 41,6 Festuca arundinacea Schreb . 45,0 34,5 45,0 Festuca ovina L. 32,7 25,0 32,7 Festuca pratensis Huds . 32,7 25,1 32,7 Festuca rubra L. 28,2 21,7 28,2 Lolium multiflorum Lam . 16,1 12,3 16,1 Lolium perenne L.  of high persistence, late or medium late 26,7 20,5 26,7  new varieties and others 20,8 16,0 20,8  of low persistence, medium late, medium early or early 14,6 11,2 14,6 Lolium x hybridum Hausskn . 16,1 12,4 16,1 Phleum Bertolonii (PC) 40,9 40,9 40,9 Phleum pratense L. 66,9 51,4 66,9 Poa nemoralis L. 29,7 22,8 29,7 Poa pratensis L. 29,7 22,8 29,7 Poa trivialis L. 29,7 22,8 29,7 4. LEGUMINOSAE || ex 07.05 A I Pisum sativum L. (partim) (field pea) 0 0 0 ex 07.05 A III Vicia faba L. (partim) (field beans) 0 0 0 ex 12.03 C Medicago lupulina L. 24,3 24,3 24,3 Medicago sativa L. (ecotypes) 16,2 12,1 16,2 Medicago sativa L. (varieties) 26,7 20,6 26,7 Trifolium alexandrinum L. 35,0 35,0 35,0 Trifolium hybridum L. 35,1 35,1 35,1 Trifolium incarnatum L. 35,0 35,0 35,0 Trifolium pratense L. 38,6 29,7 38,6 Trifolium repens L. 54,1 40,9 54,1 Trifolium repens L. var. giganteum 54,1 40,9 54,1 Trifolium resupinateum L. 35,0 35,0 35,0 Vicia sativa L. 23,8 20,1 23,8